United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3194
                                     ___________

Oren Goble,                               *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
Continental Casualty Company,             *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: March 28, 2001

                                    Filed: April 3, 2001
                                     ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

       Oren Goble was the chief executive officer of Win Vent, Inc., which maintained
a group long-term disability policy issued by Continental Casualty Company. In April
1993, Goble suffered a stroke, and in June 1993, Win Vent, Inc. closed. Goble sought
long-term disability benefits in February 1998, and Continental Casualty denied the
claim as untimely. Goble filed a lawsuit seeking disability benefits, and the district
court granted summary judgment to Continental Casualty, concluding Goble's claim
was untimely and the delay prejudiced Continental Casualty. Goble appeals arguing
the district court committed error in finding prejudice. We disagree. The district court
correctly found on undisputed facts that the delay prejudiced Continental Casualty.
Besides, the lawsuit was filed too late under the policy provision stating, "No action
can be brought after 3 years from the date written proof is required." We thus affirm
the district court.*

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                         -2-